280, 281 (1997) (noting that this court will generally not consider writ
                petitions challenging orders denying summary judgment). Accordingly,
                we
                           ORDER the petition DENIED.




                                                                                     , J.



                                                                                      J.




                cc: Hon. Linda Marie Bell, District Judge
                     Morris, Sullivan, Lemkul & Pitegoff
                     Becker Goodey Law Office
                     Taylor & Ring
                     Law Office of Nicholas Siciliano
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A